NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10062

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00322-LEK-1

 v.

EDGAR VILORIA UDARBE,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Edgar Viloria Udarbe appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Udarbe contends that the district court did not fully recognize its discretion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to grant him relief because it incorrectly believed it was constrained by U.S.S.G.

§ 1B1.13. In United States v. Aruda, 993 F.3d 797 (9th Cir. 2021), which we

decided after the district court denied Udarbe’s motion, we held that “U.S.S.G.

§ 1B1.13 is not an applicable policy statement for 18 U.S.C. § 3582(c)(1)(A)(i)

motions filed by a defendant.” Id. at 802. Thus, a district court may not treat

§ 1B1.13 as binding in assessing a compassionate release motion brought by a

prisoner. See id. Here, the district court treated § 1B1.13 as applicable, and

explained that, in keeping with the Guideline, Udarbe needed to show that he had a

serious medical condition that diminished his ability to provide self-care in a

correctional facility. See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). While the court

ultimately determined that Udarbe did not have sufficient risk factors to indicate

that he would suffer a severe case of COVID-19 if he were to become reinfected

with it, we cannot discern to what degree that determination was affected by the

court’s application of § 1B1.13. Accordingly, we vacate the district court’s order

and remand so that the district court can assess Udarbe’s motion under the standard

set forth in Aruda. We offer no views as to the merits of Udarbe’s motion.

       In light of this disposition, we do not reach Udarbe’s remaining arguments.

       Udarbe’s motion for judicial notice is denied without prejudice to renewal in

the district court.

       VACATED and REMANDED.


                                          2                                      20-10062